United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-1901
                                  ___________

Debra L. Hitchcock,                 *
                                    *
          Appellant,                *
                                    * Appeal from the United States
     v.                             * District Court for the
                                    * District of Minnesota.
FedEx Ground Package Systems, Inc., *
                                    *
          Appellee.                 *
                               ___________

                            Submitted: November 16, 2005
                               Filed: April 6, 2006
                                ___________

Before WOLLMAN, FAGG, and MELLOY, Circuit Judges.
                          ___________

WOLLMAN, Circuit Judge.

       Debra Hitchcock (Hitchcock) sued FedEx Ground Package System, Inc.
(FedEx) under the Minnesota Whistleblower Statute, Minn. Stat. § 181.932. The
district court1 granted FedEx’s motion for summary judgment, concluding that
Hitchcock’s conduct was not protected under the statute. Hitchcock appeals, and we
affirm.




      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
                                          I.

        Hitchcock worked as a terminal manager in FedEx’s St. Paul, Minnesota,
facility. Beginning in May 2001, Hitchcock complained to her superiors that the
FedEx facility was unsafe and that FedEx was engaging in illegal activities, including
classifying drivers as independent contractors instead of employees and terminating
drivers who were pro-union. During the next year, drivers began to quit and
complain, and Hitchcock's facility received a below-average rating. Hitchcock
received a negative performance review and was placed on a ninety-day improvement
plan. In the summer of 2002, Hitchcock refused to terminate drivers simply because
they were pro-union, allegedly because she believed this to be unlawful. The record
does not indicate that Hitchcock informed FedEx that she refused the order for this
particular reason. In July or August of 2002, Hitchcock allegedly ordered her
employees to miscode packages to make the St. Paul facility appear more productive.
Hitchcock claims that FedEx never discussed this misconduct with her. In September
2002, FedEx placed Hitchcock on a ninety-day performance plan due to inconsistency
in the quality administration process, lack of communication, and contractor turnover.
Hitchcock was later demoted. FedEx terminated Hitchcock on October 5, 2002.

                                         II.

       We review de novo the district court’s grant of summary judgment. Aviation
Charter, Inc. v. Aviation Research Group/US, 416 F.3d 864, 868 (2005). Summary
judgment is proper if there are no disputed issues of material fact and the moving
party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); Aviation
Charter, Inc., 416 F.3d at 868. We view the evidence and inferences that may
reasonably be drawn from the evidence in the light most favorable to the nonmoving
party. Aviation Charter, Inc., 416 F.3d at 868.




                                         -2-
       The Minnesota Whistleblower Statute provides that an employer shall not
discharge an employee because the employee, in good faith, reported a violation or
suspected violation of law to an employer, governmental body, or law enforcement
official. Minn. Stat. § 181.932(a). To be protected under the statute, an employee
must make the report for the purpose of exposing an illegality. Obst v. Microtron,
Inc., 614 N.W.2d 196, 202 (Minn. 2000). The Minnesota Whistleblower Statute also
provides that an employer shall not discharge an employee because the employee
refused an order to perform an action that the employee objectively believed would
violate the law if the employee informed the employer that she refused the order for
that reason. Minn. Stat. § 181.932(c). The plaintiff employee has the initial burden
of establishing a prima facie case under the statute. See McDonnell Douglas Corp.
v. Green, 411 U.S. 792, 800–04 (1973); Pope v. ESA Servs., Inc., 406 F.3d 1001,
1010 (8th Cir. 2005) (applying the McDonnell Douglas framework when the district
court dismissed the plaintiff’s Minnesota Whistleblower claim on summary
judgment). To do so, the employee must show that she engaged in statutorily
protected conduct. See Pope, 406 F.3d at 1010.

       Hitchcock failed to show that she engaged in statutorily protected conduct
under the first provision of the statute because she did not demonstrate that she
reported alleged illegalities with the purpose of blowing the whistle on FedEx.
Similar to the circumstance in Obst v. Microtron, Inc., Hitchcock had no whistle to
blow because she reported to FedEx only what it already knew. See Obst, 614
N.W.2d at 203. Her reports merely expressed her dissatisfaction with FedEx’s
conduct and policy, and there is no evidence in the record to suggest that her purpose
in reporting was to expose an illegality.

      Hitchcock also failed to show that she engaged in statutorily protected conduct
under the provision of the statute concerning the refusal of an employer's order. The
record does not support Hitchcock's allegation that she informed FedEx that she
refused an order because she believed it was illegal.

                                         -3-
     In light of Hitchcock’s failure to establish a prima facie case under the
Minnesota Whistleblower Statute, the district court did not err in entering summary
judgment against her, and the judgment is thus affirmed.
                       ______________________________




                                        -4-